DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 07 December 2021 containing remarks and amendments to the claims.
Claim 1 is pending.  The previous rejections have been updated as necessitated by amendments to the claim.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the ethylene polymer wax has the claimed paraffin content, or if the claim is drawn to blending normal paraffins with the ethylene polymer wax.  In the art, paraffin wax has the formula CnH2n+2, while polymer ethylene wax is known to have a formula of (C2H4)n.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh (Hydrocracking and Hydroisomerization of Long-Chain Alkanes and Polyolefins over Metal-Promoted Anion- Modified Zirconium Oxides) in view of Miller (US 2004/0256286) alone, or alternatively in further view of Miller (US 8,404,912).
Regarding claim 1, Venkatesh teaches feeding high density polyethylene polyolefin feed to hydrocracking and hydroisomerization steps using metal promoted catalyst to obtain oil products (page 1167, column 2 – page 1168 column 1).
Venkatesh appears to disclose a combined hydrocracking and hydroisomerization step, while the instant claims disclose two separate conversion stages.
However, Miller teaches a similar process for hydrocracking and hydroisomerization of waxy feeds including poly olefins [0013], [0031].  Miller teaches that the feed can be contacted with a hydrocracking catalyst in a hydrocracking stage, and sending the hydrocracked effluent to a hydroisomerization [0039]; or the hydrocracking and hydroisomerization can be performed in single stage [0039].
Therefore, it would have been obvious to the person having ordinary skill in the art that it would have been an obvious variation to split the Venkatesh hydrocracking and hydroisomerization into two 
Venkatesh teaches polyethylene wax feed, which would have a formula of (C2H4)n, which Examiner considers to read on the claimed content of even number of carbon atoms of at least 80% by mass.  Examiner additionally notes that Applicant’s instant specification discloses use of ethylene polymer wax as a raw material, since it contains mostly even number carbon atoms [0110].
It is further expected that Venkatesh polyethylene wax would contain the same amount of normal paraffins as claimed, since it is the same ethylene polymer was as indicated in Applicant’s instant specification, and identified as having 71% n-paraffins [0129].
Alternatively, Miller teaches a similar process for hydrocracking polyethylene (column 1, lines 5-10).  Miller teaches using polyethylene (column 4, lines 26-34) in mixture with at least 40% n-paraffins (column 4, lines 47-55).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture of n-paraffins with polyethylene, as disclosed by Miller, in order to obtain the desired lubricating oil products.
Response to Arguments
Applicant’s arguments have been fully considered, and are addressed by the updated rejections, as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motawie (Wax co-cracking synergism of high density polyethylene to alternative fuels) – teaches conversion of HDPE with paraffin wax in differing ratios impacts the yield of products (see page 356).
Dafaud (US 6,171,475) – teaches hydrocracking ethylene polymers.
Miller (US 2009/0151233) – teaches hydrotreating and isomerization of plastic derived feeds.
WO 98/58972 – Heilman teaches production of ethylene poly alpha olefins and hydroisomerization thereof to create lubricating oils (abstract)
US 2021/0024849 –Tagawa teaches a wax isomerized oil produced from ethylene polymer wax, but excludes hydrocracking steps (see claims 1, 3, 4)
US 2009/0158637 – McCall teaches waste plastic feeds such as high density polyethylene and low density polyethylene [0011].  McCall teaches hydrogenation and isomerization steps [0015]-[0024]
US 5,866,501 – Pradhan teaches hydroprocessing waste plastic feeds, such as polyethylene in two stages (column 1, lines 1-21 and column 6, lines 43-column 7, lines 38) 
US 5,871,638 – Pradhan teaches hydrocracking waste plastics (column 1, lines 1-23).  Pradhan teaches polyethylene feed (column 8, lines 21-35)
US 2002/0139962 – Fefer teaches hydrocracking and hydro isomerization to produce dielectric oils from poly alpha olefins [0016-0018]. Fefer teaches that polyethylene wax may be treated by hydro isomerization alone, without hydrocracking [0019].
US 8,404,912 – Miller teaches sending wax derived from pyrolysis of plastic feed to hydrocracking and hydroisomerization steps (abstract)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771